16 A.3d 350 (2011)
205 N.J. 468
In the Matter of Mark GERTNER, an Attorney at Law.
D-81 September Term 2010, 067734
Supreme Court of New Jersey.
April 7, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-332, concluding that MARK GERTNER of SOUTH ORANGE, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.8(a) (conflict of interestprohibited business transaction with a client), and RPC 1.15(a) (failure to safeguard client funds), and good cause appearing;
It is ORDERED that MARK GERTNER is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.